      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LEE MORRELL, individually and on
behalf of all others similarly               20-cv-9912 (JGK)
situated,
                                             MEMORANDUM OPINION
                      Plaintiff,             AND ORDER

           - against -

WW INTERNATIONAL, INC.,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Lee Morrell, brings this putative class

action on behalf of himself and all others similarly situated

against the defendant, WW International, Inc. (“WW”), alleging

violations of California state consumer protection laws. The

plaintiff brings five California state law claims: (1) violation

of the Unfair Competition Law (the “UCL”), Cal. Bus. & Prof.

Code §§ 17200 et seq.; (2) violation of the False Advertising

Law (the “FAL”), Cal. Bus. & Prof. Code §§ 17500 et seq.; (3)

violation of the Consumers Legal Remedies Act (the “CLRA”), Cal.

Civ. Code §§ 1750 et seq.; (4) unjust enrichment or restitution;

and (5) violation of the Weight Loss Contracts Act (the “WLCA”),

Cal. Civ. Code §§ 1694.5 et seq. The first four claims are based

on allegations that the defendant violated California’s

Automatic Renewal Law (the “ARL”), Cal. Bus. & Prof. Code

§§ 17600 et seq. The plaintiff asserts subject matter
        Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 2 of 28



jurisdiction pursuant to the Class Action Fairness Act of 2005,

28 U.S.C. § 1332(d), alleging that there are more than one

hundred class members, the aggregate amount in controversy

exceeds five million dollars, and there is diversity of

citizenship in that most of the plaintiffs are citizens of

California and the defendant is a citizen of Virginia and New

York. The defendant moves to dismiss pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6). For the following

reasons, the motion to dismiss is granted in part and denied in

part.

                                     I.

     The following allegations are accepted as true for purposes

of the defendant’s motion to dismiss.

     WW is an international company incorporated in Virginia,

with its principal place of business in New York. Complaint

(“Compl.”), ECF No. 1, ¶¶ 1, 11. WW offers monthly and yearly

subscriptions to assist customers in developing healthy habits.

Id. ¶ 1. Subscription plans include services ranging from meal

tracking to personal coaching and in-person wellness checks. Id.

¶ 2. These subscriptions can be purchased through the

defendant’s website or mobile application. Id. ¶ 3.

     The plaintiff is a citizen and resident of California. Id.

¶ 10. On or around January 3, 2018, the plaintiff purchased a

three-month membership from the defendant, using the defendant’s

                                          2
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 3 of 28



mobile application while in California. Id. On January 4, 2018,

the plaintiff was charged $44.85 for this three-month

membership. Id. ¶ 55. On April 4, 2018—three months after the

plaintiff originally signed up for his WW Subscription—the

defendant automatically renewed the plaintiff’s subscription,

charging him the standard monthly rate of $19.95. Id. ¶¶ 10, 55.

The defendant continued to charge the plaintiff $19.95 per month

for the next sixteen months. Id. ¶ 55. The plaintiff alleges

that none of these “eighteen . . . charges amounting to $384.00”

were authorized. Id. ¶ 10; see also id. ¶ 55. The plaintiff

asserts that at some point during January 2018—the month in

which he subscribed to WW—he became ill with an auto-immune

disorder that prevented him from using his arms or legs, and he

“immediately discontinued use of the WW App and any and all

other products and services associated with his WW

Subscription.” Id. ¶ 54. However, because the plaintiff “was not

expecting the WW Subscription to automatically renew, the

thought of cancelling his WW Subscription never occurred” to the

plaintiff. Id.

     The plaintiff brings this putative class action on behalf

of “all persons in California who, within the applicable statute

of limitations period . . . incurred renewal fee(s) in

connection with [the d]efendant’s WW Subscription offerings.”

Id. ¶ 64.

                                       3
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 4 of 28



     Before a customer finalizes a purchase through WW’s website

or mobile application, the potential customer is directed to a

checkout page. Id. ¶ 37. On this page, the customer is given

information about the subscription plan and pricing (“Initial

Disclosure”). Id. The Initial Disclosure, as displayed on the

checkout page and as available to the plaintiff before he

completed his purchase, is reproduced below:




                                       4
       Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 5 of 28




Id.

      After the customer checks off the required disclaimer box

and submits the form, thus completing the purchase, the customer


                                        5
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 6 of 28



receives an acknowledgment email (“Acknowledgement Email”). Id.

¶ 10. The Acknowledgment Email includes information about the

payment and selected plan, with a sentence stating that the

“subscription will be automatically renewed at the end of [the]

payment plan at the standard monthly rate.” Id. ¶ 46. The

Acknowledgment Email that was sent to the plaintiff after he

completed his purchase is reproduced below:




                                       6
       Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 7 of 28




Id.

      The plaintiff alleges that he was not aware that his

subscription would renew automatically when he purchased it. Id.

¶ 10. Indeed, the plaintiff alleges that he did not discover the

                                        7
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 8 of 28



autorenewal and subsequent charges until the defendant notified

him that his payment authorization had failed on September 3,

2019. Id. ¶ 56. The plaintiff alleges that neither the Initial

Disclosure nor the Acknowledgment Email alerted him to “the fact

that his WW Subscription would automatically renew after the

initial three-month period.” Id. ¶ 10.

     In the Complaint, the plaintiff has provided examples of

other WW customers raising similar grievances about WW’s

automatic renewal of subscriptions on social media and consumer

protection websites such as the site for the Better Business

Bureau. See id. ¶¶ 19-23.

                                   II.

     When presented with motions under both Federal Rule of

Civil Procedure 12(b)(1) to dismiss for lack of subject matter

jurisdiction and Federal Rule of Civil Procedure 12(b)(6) to

dismiss for failure to state a claim upon which relief can be

granted, the first issue is whether the Court has the subject

matter jurisdiction necessary to consider the merits of the

action. See Rhulen Agency, Inc. v. Ala. Ins. Guar. Ass’n, 896

F.2d 674, 678 (2d Cir. 1990); Abrahams v. App. Div. of the Sup.

Ct., 473 F. Supp. 2d 550, 554 (S.D.N.Y. 2007), aff’d on other




                                         8
       Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 9 of 28



grounds, 311 F. App’x 474 (2d Cir. 2009); see also SEC v.

Rorech, 673 F. Supp. 2d 217, 220–21 (S.D.N.Y. 2009). 1

      To prevail against a motion to dismiss for lack of subject

matter jurisdiction, the plaintiff bears the burden of proving

the Court’s jurisdiction by a preponderance of the evidence.

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In

considering such a motion, the Court generally must accept the

material factual allegations in the complaint as true. See J.S.

ex rel. N.S. v. Attica Cent. Schs., 386 F.3d 107, 110 (2d Cir.

2004). The Court does not, however, draw all reasonable

inferences in the plaintiff’s favor. Id.; Graubart v. Jazz

Images, Inc., No. 02-cv-4645, 2006 WL 1140724, at *2 (S.D.N.Y.

Apr. 27, 2006). Indeed, where jurisdictional facts are disputed,

the Court has the power and the obligation to consider matters

outside the pleadings, such as affidavits, documents, and

testimony, to determine whether jurisdiction exists. See APWU v.

Potter, 343 F.3d 619, 627 (2d Cir. 2003); Kamen v. Am. Tel. &

Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986). When evaluating

whether a plaintiff has constitutional standing to sue, the

courts “borrow from the familiar Rule 12(b)(6) standard,

construing the complaint in plaintiff’s favor and accepting as

true all material factual allegations contained therein.”


1 Unless otherwise noted, this Memorandum Opinion and Order omits all internal
citations, emphasis, omissions, quotation marks, and footnotes in quoted
text.

                                         9
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 10 of 28



Donoghue v. Bulldog Invs. Gen. P’ship, 696 F.3d 170, 173 (2d

Cir. 2012).

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). While the Court should construe the factual allegations

in the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Id.

                         III. Rule 12(b)(1)

     The defendant has moved to dismiss the complaint under

Federal Rule of Civil Procedure 12(b)(1), arguing that the Court

                                      10
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 11 of 28



does not have subject matter jurisdiction over the plaintiff’s

claim because the plaintiff lacks standing. For the reasons that

follow, the defendant’s 12(b)(1) motion is denied.

     To satisfy the constitutional requirement of Article III

standing, the plaintiff “must show (i) that [the plaintiff]

suffered an injury in fact that is concrete, particularized, and

actual or imminent; (ii) that the injury was likely caused by

the defendant; and (iii) that the injury would likely be

redressed by judicial relief.” TransUnion LLC v. Ramirez, 141 S.

Ct. 2190, 2203 (2021); see also Crupar-Weinmann v. Paris

Baguette Am., Inc., 861 F.3d 76, 79-80 (2d Cir. 2017) (citing

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1545, 1548 (2016)).

     In this case, the plaintiff has pleaded facts sufficient to

demonstrate Article III standing. The plaintiff has alleged that

he suffered an economic injury because he would not have made

the initial payment or renewed the plan if he had been aware of

the automatic renewal. “When, as here, [the p]laintiff[]

contend[s] that [he] paid more for a product than [he] otherwise

would have paid, or bought it when [he] otherwise would not have

done so,” he has “suffered an Article III injury in fact.”

Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1104 n.3 (9th Cir.

2013); see also Marino v. Coach, Inc., 264 F. Supp. 3d 558, 564-

65 (S.D.N.Y. 2017) (economic harm resulting from an alleged

violation of California’s consumer protection laws was

                                      11
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 12 of 28



sufficient to establish Article III injury in fact). The

plaintiff’s allegation that he suffered a real and tangible

economic harm satisfies the requirement that the harm be

concrete, particularized, and actual. See Boelter v. Hearst

Commc’ns, Inc., 192 F. Supp. 3d 427, 438 (S.D.N.Y. 2016).

     The defendant has argued in support of its Rule 12(b)(1)

motion that the plaintiff lacks “statutory standing”; however,

that argument does not support a Rule 12(b)(1) motion. See Am.

Psychiatric Ass’n v. Anthem Health Plans, Inc., 821 F.3d 352,

359 (2d Cir. 2016) (“The Supreme Court has recently

clarified . . . that what has been called ‘statutory standing’

in fact is not a standing issue, but simply a question of

whether the particular plaintiff ‘has a cause of action under

the statute’” and that “[t]his inquiry ‘does not belong’ to the

family of standing inquiries, because ‘the absence of a valid .

. . cause of action does not implicate subject-matter

jurisdiction, i.e., the court’s statutory or constitutional

power to adjudicate the case.’”)(quoting Lexmark Int’l, Inc. v.

Static Control Components, Inc., 572 U.S. 118, 128 & n.4

(2014)). Instead, such arguments are more correctly raised in

support of a Rule 12(b)(6) motion. Accordingly, the defendant’s

motion to dismiss pursuant to Rule 12(b)(1) is denied.




                                      12
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 13 of 28



                          IV. Rule 12(b)(6)

     The plaintiff has brought five California state law claims:

(1) violation of the UCL; (2) violation of the FAL; (3)

violation of the CLRA; (4) unjust enrichment or restitution; and

(5) violation of the WLCA. All but the WLCA allegations are

based on violations of the ARL.

                        A. CLRA, UCL, and FAL

     The defendant argues that the plaintiff has failed to state

a claim for violations of the CLRA, UCL, or FAL, both because he

has failed to alleged harms cognizable under the CLRA, UCL, and

FAL, and because he has failed to allege a violation of the ARL.

The ARL makes it unlawful for a business making an automatic

renewal offer to a consumer in California to (1) “[f]ail to

present the automatic renewal offer terms or continuous service

offer terms in a clear and conspicuous manner before the

subscription or purchasing agreement is fulfilled and in visual

proximity . . . to the request for consent to the offer”;

(2) “[c]harge the consumer’s credit or debit card . . . for an

automatic renewal or continuous service without first obtaining

the consumer’s affirmative consent to the agreement”; or

(3) “[f]ail to provide an acknowledgment that includes the

automatic renewal offer terms or continuous service offer terms,

cancellation policy, and information regarding how to cancel in

a manner that is capable of being retained by the consumer.”

                                      13
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 14 of 28



Cal. Bus. & Prof. Code §§ 17602(a)(1)-(3). Although the ARL does

not provide an independent private cause of action, Mayron v.

Google LLC, 269 Cal. Rptr. 3d 86, 88-91 (Ct. App. 2020), courts

applying California law have recognized that a “consumer who has

been harmed by a violation of the ARL may bring a claim pursuant

to other [California] consumer protection statutes, including

the FAL, CLRA, and UCL.” Arnold v. Hearst Mag. Media, Inc., No.

19-cv-1969, 2021 WL 488343, at *6 (S.D. Cal. Feb. 10, 2021); see

also Johnson v. Pluralsight, LLC, 728 F. App’x 674, 677 (9th

Cir. 2018).

                                   1.

     The defendant argues that the plaintiff has failed to state

a claim under the CLRA, UCL, or FAL, because he has failed to

allege an injury or harm cognizable under the CLRA, UCL, or FAL.

     The CLRA prohibits certain “unfair methods of competition

and unfair or deceptive acts or practices . . . in a

transaction,” including “[r]epresenting that goods or services

have . . . characteristics . . . that they do not have” and

“[a]dvertising goods or services with intent not to sell them as

advertised.” Cal. Civ. Code §§ 1770(a)(5), (9). The CLRA

provides a private cause of action for “[a]ny consumer who

suffers any damage as a result of the use or employment by any

person of a method, act, or practice declared to be unlawful by”

the CLRA. Id. § 1780(a).

                                        14
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 15 of 28



      The defendant argues that the plaintiff is unable to bring

a claim under the CLRA because the plaintiff has failed to

allege “any damage” that was “a result of” any alleged actions

by the defendant in violation of the CLRA. See id. However,

courts applying California law have clarified that “any damage”

has a broad definition, including pecuniary damages as well as

transaction and opportunity costs. See e.g., Meyer v. Sprint

Spectrum L.P., 200 P.3d 295, 299 (Cal. 2009). Further, courts

applying California law have often found that a consumer who

purchased products in reasonable reliance on the defendant’s

misleading representations or advertising have suffered “damage”

sufficient to bring a claim under the CLRA. See, e.g., Jou v.

Kimberly-Clark Corp., No. 13-cv-3075, 2013 WL 6491158, at *3

(N.D. Cal. Dec. 10, 2013) (plaintiffs plausibly alleged damage

within the meaning of the CLRA where “they would not have

purchased the products if they did not include the [defendant’s]

alleged misrepresentations”). 2

      In this case, the plaintiff has alleged that he subscribed

to WW because of the promotion being offered, and, as a result

of the defendant’s defective disclosures, he was not aware that



2 To the extent that the defendant has sought to argue that no reasonable
consumer could possibly have been misled by the defendant’s disclosures, the
Court could not decide, as a matter of law, that no reasonable consumer could
have been misled or deceived as a result of the allegedly insufficient
disclosures in the Acknowledgement Email.


                                        15
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 16 of 28



his subscription would automatically renew. Additionally, the

plaintiff has said that he was incapacitated by an auto-immune

disorder that prevented him from using his arms or legs, and

that he was unaware of the additional charges. Compl. ¶ 54.

Accordingly, the plaintiff has alleged that he suffered

pecuniary damages as a result of the defendant’s alleged

violation of the CLRA, based on violations of the ARL. Thus, the

plaintiff has pleaded facts sufficient to state a claim under

the CLRA.

     The UCL prohibits “any unlawful, unfair or fraudulent

business act or practice and unfair, deceptive, untrue or

misleading advertising.” Cal. Bus. & Prof. Code § 17200. “A

person who has suffered injury in fact and has lost money or

property as a result of the unfair competition” has a cause of

action under the UCL. Id. § 17204; Kwikset Corp. v. Superior

Court, 246 P.3d 877, 889-91 (Cal. 2011). The FAL makes it

unlawful for any person to engage knowingly in unfair or

misleading advertising, Cal. Bus. & Prof. Code § 17500, and

provides a private cause of action for “[a]ny person who has

suffered injury in fact and has lost money or property as a

result of a violation of [the FAL].” Id. § 17535; see also

Chapman v. Skype, 162 Cal. Rptr. 3d 864, 873 (Ct. App. 2013). In

relevant part, the FAL permits a court to “make such orders or

judgments . . . which may be necessary to restore to any person

                                      16
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 17 of 28



in interest any money or property, real or personal, which may

have been acquired by means of any practice in this chapter

declared to be unlawful.” Cal. Bus. & Prof. Code § 17535; see,

e.g., Colgan v. Leatherman Tool Grp, Inc., 38 Cal. Rptr. 3d 36,

58 (Ct. App. 2006) (“The False Advertising Law . . .

authorize[s] a trial court to grant restitution to private

litigants.”).

      To state a claim under the UCL, a plaintiff “must allege

that the defendant’s misrepresentations were an immediate cause

of injury-causing conduct.” In re Tobacco II Cases, 207 P.3d 20,

40 (Cal. 2009). The FAL also has a causation requirement. See

Shaeffer v. Califia Farms, LLC, 258 Cal. Rptr. 3d 270, 277 (Ct.

App. 2020). A plaintiff may establish causation by showing that

in the absence of the defendant’s misrepresentation or omission,

“the plaintiff in all reasonable probability would not have

engaged in the injury-producing conduct.” In re Tobacco II

Cases, 270 P.3d at 40. However, a plaintiff need not allege that

“those misrepresentations were the sole or even the decisive

cause of the injury-producing conduct.” Id. 3 The defendant argues

that the plaintiff is unable to bring a claim under the UCL or



3 The requirement that a private plaintiff seeking to bring a claim under the

UCL must have “suffered injury and lost money or property” was added by
Proposition 64, passed in 2004. See Californians for Disability Rights v.
Mervyn’s LLC, 138 P.3d 207, 209 (Cal. 2006). This requirement is also
applicable to private plaintiffs seeking to bring a claim under the FAL. See
Anunziato v. eMachines, Inc., 402 F. Supp. 2d 1133, 1136-37 (C.D. Cal. 2005).

                                        17
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 18 of 28



FAL because he has not suffered an “injury in fact” within the

meaning of the UCL or FAL, because the defendant has not alleged

an injury caused by any alleged violation of the UCL or FAL.

However, the plaintiff has alleged that he lost money as a

result of the defendant’s alleged violations of the FAL and UCL,

because he has alleged that he was unaware of the automatic

renewals for his subscription as a result of WW’s defective

disclosures. He alleges that these allegedly defective

disclosures caused him to spend money on services he never

intended to purchase. Compl. ¶¶ 85, 97. Courts applying

California law have recognized that an individual who has lost

money on goods sold in violation of the state’s consumer

protection laws has suffered a sufficient “injury in fact”

within the meaning of the UCL and FAL to support a claim under

those statutes. See, e.g., Kwikset Corp., 246 P.3d at 884-85;

see also Cal. Bus. & Prof. Code §§ 17204, 17535. Accordingly,

the facts pleaded are sufficient to allow a cause of action

under the UCL and FAL, respectively, based on alleged violations

of the ARL.

                                   2.

      The defendant has also argued that the plaintiff has

failed to plead facts sufficient to allege a violation of the

ARL. In this case, the plaintiff has alleged that the defendant

violated the ARL both in the Initial Disclosure and the

                                        18
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 19 of 28



Acknowledgment Email, and has provided screenshots of both

allegedly defective disclosures.

     The plaintiff has alleged that the Initial Disclosure is

neither “clear and conspicuous” nor “in visual proximity . . .

to the request for consent,” in violation of Cal. Bus. & Prof.

Code § 17602(a)(1). Specifically, the plaintiff argues that the

Initial Disclosure is not clear and conspicuous because the

Initial Disclosure is smaller than some of the other text.

Further, the plaintiff argues that the Initial Disclosure

appears in the same font and color as the surrounding text. The

plaintiff has also argued that the Initial Disclosure is not in

visual proximity to the request for consent because the terms do

not “appear in the block of text immediately above the [Submit]

button.” Compl. ¶ 44. Finally, the plaintiff has alleged that

the defendant used a “browsewrap” agreement that does not

manifest the plaintiff’s affirmative consent to the automatic

renewal terms.

     Based on the screenshots and the facts alleged, the

plaintiff has failed to state a claim that the Initial

Disclosure violated the ARL. First, the ARL requires that the

automatic renewal offer terms are presented before the

subscription is fulfilled. Cal. Bus. & Prof. Code § 17602(a)(1);

see also id. § 17601(b). The Initial Disclosure notified

potential customers that the subscription would renew

                                      19
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 20 of 28



automatically, included a description of the cancellation

policy, and stated the recurring charge amount. Second, these

terms are presented in a “clear and conspicuous manner.” Id.

§ 17601(b)(1). In this case, the terms are set out in their own

paragraph which begins with boldface text entitled

“Automatic Renewal and Cancellation” and includes hyperlinked

text (indicated by blue font and underlining). The usage of

“contrasting type, font, [and] color . . . clearly calls

attention to the language,” thus satisfying the requirement that

the disclosure be clear and conspicuous. See Cal. Bus. & Prof.

Code § 17601(c); see, e.g., Hall v. Time, Inc., No. 20-cv-55354,

2021 WL 2071991, at *1-2 (9th Cir. May 24, 2021). Third, these

terms appear “in visual proximity . . . to the request for

consent,” because they appear in close proximity to the “Submit”

button. Cal. Bus. & Prof. Code § 17602(a)(1). Finally, the

defendant does not “charge the consumer’s credit or debit card .

. . without first obtaining the consumer’s affirmative consent.”

Id. § 17602(a)(2). Requiring that a customer click both the

consent button and the “Submit” button in order to complete the

transaction provides a clear manifestation of the customer’s

affirmative consent to the agreement, in satisfaction of Cal.

Bus. & Prof. Code § 17602(a)(2).

     The plaintiff’s reliance on cases in which courts have

found “browsewrap agreements” to be unenforceable is misplaced

                                      20
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 21 of 28



because, in this case, the plaintiff was required actively to

manifest assent to the Terms and Conditions of the transaction.

By contrast, in the cases upon which the plaintiff relies, the

plaintiffs were not required to click explicitly on a button

after being given an opportunity to review the terms. McKee v.

Audible, Inc., No. 17-cv-1941, 2018 WL 2422582, at *11 & n.13

(Cal. Super. March 25, 2019) (“Browsewrap exists where the

online host dictates that assent is given merely by using the

site.”); Meyer v. Kalanick, 200 F. Supp. 3d 408, 418 (S.D.N.Y.

2016) (refusing to enforce agreement where plaintiff “did not

have to click any button explicitly indicating assent to Uber’s

User Agreement”), vacated sub nom. Meyer v. Uber Techs., Inc.,

868 F.3d 66 (2d Cir. 2017); see also Lopez v. Terra’s Kitchen,

331 F. Supp. 3d 1092, 1098 (S.D. Cal. 2018) (“[T]he agreement at

issue in this case is a browsewrap agreement because the

consumer assents to the Terms & Conditions simply by using the

website or purchasing a subscription . . . even acknowledging

that use of the website constitutes assent to the Terms &

Conditions.”). Accordingly, the plaintiff has failed to allege

facts sufficient to establish that the Initial Disclosure

violates the ARL.

     The defendant argues that the plaintiff has also failed to

allege facts sufficient to establish that the Acknowledgment

Email violates the ARL. The ARL requires a business making an

                                      21
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 22 of 28



automatic renewal offer to “provide an acknowledgment that

includes the automatic renewal offer terms or continuous service

offer terms, cancellation policy, and information regarding how

to cancel in a manner that is capable of being retained by the

consumer.” Cal. Bus. & Prof. Code § 17602(a)(3). The defendant

argues that it has satisfied these requirements. First, the

defendant argues that the Acknowledgment Email includes all of

the terms required by Cal. Bus. & Prof. Code § 17602(a)(3).

Further, the defendant argues that the Acknowledgment Email

adequately describes the cancellation policy by noting that the

“subscription will be automatically renewed at the end of your

payment plan at the standard monthly rate . . . until you

cancel. (Instructions on how to cancel are located in the Help

section of the site.)” Compl. ¶ 46. Further, the defendant

argues that email is “a manner capable of being retained by the

consumer.” Finally, the defendant argues that it offers two

easy-to-use cancellation mechanisms: a toll-free phone number

and online cancellation via the “Help page.”

     However, the defendant’s arguments are unpersuasive. It is

true that the Acknowledgment Email is in a medium capable of

being stored, includes a note that the “subscription will be

automatically renewed at the end of [the] payment plan,” and

states the next billing fee following automatic renewal.

However, the defendant fails to provide any information about

                                      22
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 23 of 28



the cancellation policy in the Acknowledgement Email and merely

states “instructions on how to cancel are located in the Help

section of the [WW] site.” Compl. ¶ 46; see, e.g., Lopez v.

Stages of Beauty, LLC, 307 F. Supp. 3d 1058, 1071-72 (S.D. Cal.

2018). The “Help” section is not even hyperlinked; and, no

summary of, or clear means of accessing, the cancellation policy

that was referenced in the Initial Disclosure is provided. The

defendant argues that this statement is a sufficient summary of

the cancellation policy, but provides no support for this

assertion. Moreover, the Acknowledgment Email does not describe

a “timely[] and easy-to-use cancellation method,” as required by

Cal. Bus. & Prof. Code § 17602(b). Indeed, the Acknowledgment

Email simply directs customers to the “Help” page, without any

clear means of accessing the cancellation policy that was

previously hyperlinked in the Initial Disclosure. Thus, the

plaintiff has made a plausible showing that an ARL violation

occurred in connection with the Acknowledgment Email.

     The defendant has argued that the plaintiff’s complaint

should be dismissed because the defendant is entitled to the

ARL’s good faith safe harbor. Section 17604 provides a safe

harbor “[i]f a business complies with the provisions of [the

ARL] in good faith.” Cal. Bus. & Prof. Code § 17604(b). However,

on a motion to dismiss pursuant to Rule 12(b)(6), the Court

cannot determine the defendant’s alleged good faith on the

                                      23
      Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 24 of 28



pleadings. The defendant has not cited any authority applying

the ARL’s safe harbor provision on a motion to dismiss. See

Lopez, 307 F. Supp. 3d at 1073. Moreover, contrary to the

defendant’s assertions, the Complaint does not clearly establish

as a matter of law that WW attempted in good faith to satisfy

all of the ARL requirements. For example, the defendant’s

failure to include in the Acknowledgment Email either details

regarding the cancellation policy for automatic renewals or to

hyperlink the cancellation policy undermines the defendant’s

claim that it has acted in a good faith attempt to comply with

the ARL’s provisions.

                           B. Unjust Enrichment

      The plaintiff has also brought a claim for unjust

enrichment, based on the defendant’s alleged ARL violations. The

plaintiff alleges that the defendant was able to secure money

from him by violating the ARL and has thus been unjustly

enriched by retaining these profits. Compl. ¶ 110. The defendant

has argued that the plaintiff’s unjust enrichment claim fails as

a matter of law because California law does not provide for a

standalone cause of action for unjust enrichment. 4




4 The defendant has raised its argument that California does not have a

standalone cause of action for unjust enrichment for the first time in its
reply brief. Generally, the Court need not consider arguments raised for the
first time in a reply brief. Mateo v. Bristow, No. 12-cv-5052, 2013 WL
3863865, at *8 (S.D.N.Y. July 16, 2013).

                                        24
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 25 of 28



     “When confronted with a claim for unjust enrichment, courts

[applying California law] should overlook the label [of ‘unjust

enrichment’] and determine if the plaintiff states a claim for

restitution.” Dutcher v. Google LLC, No. 20-cv-366905, 2021 WL

628347, at *6 (Cal. Super. Jan. 27, 2021). Thus, the plaintiff’s

purported cause of action for unjust enrichment should be

“construe[d] . . . as an attempt to plead a cause of action

giving rise to a right to restitution.” McBride v. Boughton, 20

Cal. Rptr. 3d 115, 121 (Ct. App. 2004).

     The ARL explicitly provides that any products or services

delivered to consumers in violation of its provisions “shall for

all purposes be deemed an unconditional gift to the consumer.”

Cal. Bus. & Prof. Code § 17603. “In other words, when a product

is delivered to a consumer in violation of the ARL, it is not

considered a product that has been sold, but is considered a

gift.” Lopez, 307 F. Supp. 3d at 1070. Therefore, “when the

[d]efendant collected money for that gift, it injured [the

p]laintiff.” Id.

     In this case, the plaintiff’s claim can be construed as an

attempt to plead a cause of action giving rise to a right of

restitution. The plaintiff has plausibly alleged that the

defendant violated the ARL, and goods or services delivered in

violation of the ARL “shall for all purposes be deemed an

unconditional gift to the consumer.” Cal. Bus. & Prof. Code

                                      25
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 26 of 28



§ 17603. Based on the plaintiff’s allegations of an ARL

violation, the defendant’s acceptance of money for the

“unconditional gift” could give rise to a claim for unjust

enrichment or restitution. See Lopez, 307 F. Supp. 3d at 1070;

see also Dutcher, 2021 WL 628347, at *6. Therefore, the

defendant’s motion to dismiss this claim is denied.

                                C. WLCA

     Finally, the plaintiff has alleged that the defendant

violated California’s WLCA. Because WW is a “weight loss

program” that offers “[i]nstruction, counseling, supervision, or

assistance” in “diet” and “eating habits” within the meaning of

the WLCA, contracts between WW and its customers are governed by

the WLCA provisions. See Cal. Civ. Code § 1694.5(a).

     Under the WLCA, a buyer has the right to cancel a weight

loss contract “until midnight of the third business day after

the day on which the buyer signs an agreement or offer to

purchase those services.” Id. § 1694.6(a). Additionally, weight

loss programs must include a conspicuous statement in their

contracts notifying buyers and potential buyers of their right

to cancel the agreement within three business days without any

penalty or obligation. Id. § 1694.7(b). The WLCA also provides a

private cause of action for “[a]ny buyer injured by a violation

of” the WLCA to “bring an action for the recovery of damages.”

Id. § 1694.9(c).

                                      26
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 27 of 28



     The plaintiff has pleaded that the Terms and Conditions did

not include any language akin to that required by Cal. Civ. Code

§ 1694.7(b). Compl. ¶ 115. The defendant argues that the

plaintiff has not plausibly alleged that he was a “buyer

injured” by the defendant’s alleged failure to provide the

notice required by the WLCA, and thus has failed to state a

claim under the WLCA, because the plaintiff did not allege any

attempt to cancel within the three-day cancellation window.

However, the plaintiff has alleged specifically that had the

defendant adequately presented the requisite disclosure, the

plaintiff would have been aware of the automatic renewal, and

would have either chosen not to subscribe to WW or would have

canceled his subscription within the three-day grace period.

Compl. ¶ 117. These allegations are sufficient to plead an

injury caused by a violation of the WLCA and to state a claim

under the statute. Accordingly, the plaintiff has made a showing

sufficient to survive a motion to dismiss pursuant to Rule

12(b)(6).




                                      27
     Case 1:20-cv-09912-JGK Document 20 Filed 07/27/21 Page 28 of 28



                              CONCLUSION
     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion to dismiss is granted in part and denied in part. The

Clerk is directed to close Docket Nos. 10 and 16.

SO ORDERED.

Dated:    New York, New York
          July 27, 2021              _     /s/ John G. Koeltl____
                                             John G. Koeltl
                                     United States District Judge




                                      28
